Citation Nr: 1120038	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-34 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for service-connected diabetes mellitus, type II, currently evaluated 20 percent disabling.

2.  Entitlement to service connection for hyperhidrosis, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.  Service in the Republic of Vietnam is indicated by the record. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran indicated on his VA Form 9 dated October 2007 that he requested a hearing before a Veterans Law Judge.  However, in a November 2007 statement the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) (2010). 

The August 2009 rating decision also denied the Veteran's claim for entitlement to service connection for hyperhidrosis, to include as secondary to service-connected diabetes mellitus, type II.  A January 2010 statement indicates that the Veteran expressed disagreement with that decision.  A statement of the case (SOC) pertaining to this issue has yet to be issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

The issues of entitlement to service connection for hyperhidrosis, to include as secondary to service-connected diabetes mellitus, type II, and entitlement to TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The competent and probative evidence of record indicates that treatment of the Veteran's diabetes mellitus, type II, requires the use of insulin and diet restriction, but not restriction of activities.

2.  The evidence does not show that the Veteran's service-connected diabetes mellitus, type II, is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for the service-connected diabetes mellitus, type II, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

2.  Application of extraschedular provisions for the service-connected diabetes mellitus, type II, is not warranted.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for his service-connected diabetes mellitus, type II.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in July 2005 and notice with respect to the effective-date element of the claim by a letter mailed in March 2006, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, Social Security Administration (SSA) records, as well as VA and private treatment records.  

The Veteran was afforded VA examinations in January 2006, December 2008, and December 2009 for his service-connected diabetes mellitus.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that although the Veteran's claims folder was available during the December 2008 VA examination, it was not available during the December 2009 examination, and it is unclear whether it was available during the January 2006 examination.  However, such did not have an adverse effect on the adequacy of the examinations.  Notably, as previously indicated, the examiners fully considered the Veteran's complaints, to include his complaints of complications associated with his diabetes mellitus.  Examinations were then performed that addressed all the relevant rating criteria.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  He withdrew his request for a hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision.


Higher evaluation for Diabetes Mellitus, Type II

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2010).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2010); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

Diabetes mellitus is rated under Diagnostic Code 7913 of the Rating Schedule.  See 38 C.F.R. § 4.119.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating

Diabetes mellitus requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet is assigned a 20 percent disability rating.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (diabetes mellitus) but also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7913, with reference to other diagnostic codes as appropriate as required by the diagnostic criteria set forth therein.

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The Board will therefore review the evidence to determine whether any additional separate disability ratings may be assigned.  This requires analysis of the severity of any identified complications of diabetes in order to ascertain whether such complications are compensable.  

In this case, the RO has separately rated the Veteran's chloracne, which has been found to be related to his service-connected diabetes mellitus, as 10 percent 
disabling.  The Veteran has not disagreed with the assigned rating. 

The Veteran contends that his service-connected diabetes mellitus specifically includes hyperhidrosis, hypertension, peripheral neuropathy, and erectile dysfunction.  In addition, the Veteran has been granted special monthly compensation based on loss of use of a creative organ under 38 U.S.C.A. § 1114(k) due to diabetes-related erectile dysfunction.  The Board notes that the Veteran does not contend, nor does the evidence suggest, that his diabetes includes cardiac disease, visual disorder, neurovascular disease, or diabetic nephropathy.  

Erectile dysfunction is rated by analogy, to "penis, deformity, with loss of erectile power", Diagnostic Code 7522.  See 38 C.F.R. § 4.20 (2010).  The rating schedule provides a 20 percent rating for deformity of the penis with loss of erectile power. This is a conjunctive set of criteria; both must be present to warrant compensation at the sole authorized level, 20 percent.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].  In this case, the medical evidence does not indicate that the Veteran has a penile deformity, and he does not contend otherwise. Where the criteria for a compensable rating under a diagnostic code are not met, as here, a noncompensable rating is awarded.  See 38 C.F.R. § 3.31 (2010).

Consequently, there is no basis for payment of compensation for erectile dysfunction under the rating schedule.  In any event, as indicated above, special monthly compensation based on loss of use of a creative organ under 38 U.S.C.A. 
§ 1114(k) has been awarded.

The Board observes the Veteran's complains of hyperhidrosis associated with his diabetes mellitus.  He has specifically alleged that a service connection for this condition as secondary to diabetes mellitus is warranted.  This issue is addressed in the Remand below.  

With respect to neurological impairment, the Board notes that a private treatment record from the Methodist Adult Ambulatory Clinic dated in November 2006 documents a notation of "mild neuropathy."  However, the remainder of the evidence of record is absent any indication that neuropathy exists sufficient to warrant a separate disability rating.  Pertinently, a VA treatment record dated in June 2006 as well as VA examinations dated in January 2007, December 2008, and December 2009 indicate essentially normal neurological findings.  The December 2009 VA examiner reported no diagnosis of neurological disease.  In light of the foregoing, the Board concludes that a separate rating is not warranted for neurological manifestations.    

The medical evidence of record also indicates diagnoses of hypertension.  Although the December 2009 VA examiner reported that the Veteran's hypertension was not a complication of the Veteran's diabetes, she reported that the diabetes worsened his hypertension.  However, the January 2006 VA examiner concluded after examination of the Veteran that "hypertension is at least as likely as not caused by, or a result of [the Veteran's] diabetes."  Resolving the benefit of the doubt in the Veteran's favor, the Board finds that hypertension exists as a complication of the Veteran's diabetes mellitus.  Thus, the Board will next determine whether the criteria for a separate compensable evaluation for hypertension is warranted.  

Under Diagnostic Code 7101, a 10 percent rating is warranted for hypertension when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  The Board notes that a January 2006 private treatment record from the Methodist Adult Ambulatory Clinic shows that the Veteran had a blood pressure reading of 164/110.  Crucially, however, the remainder of the evidence of record does not show that the criteria required for a 10 percent criteria have been met during the pendency of the Veteran's claim.  Specifically, the Veteran's hypertension was manifested by recent blood pressure readings of 155/91 mm/Hg in January 2006, 130/86 mm/Hg in February 2006, 140/70 mm/Hg in March 2006, 134/82 mm/Hg in April 2006, 154/98 mm/Hg and 150/88 mm/Hg in June 2006, 160/86 mm/Hg in September 2006, 130/86 mm/Hg in November 2006, 134/79 mm/Hg in May 2008, 120/69 mm/Hg in August 2008, 110/70 mm/Hg in December 2008, 119/72 mm/Hg in June 2009, 126/70 mm/Hg in October 2009, and 144/71 mm/Hg, 130/75 mm/Hg, and 136/73 mm/Hg in December 2009.  Although the Veteran's hypertension is treated by medication, the Veteran's medical history does not show diastolic readings predominantly 100 or more.  Where the criteria for a compensable rating under a diagnostic code are not met, as here, a noncompensable rating is awarded.  See 38 C.F.R. § 4.31 (2010).    Consequently, there is no basis for payment of compensation for hypertension under the rating schedule.

Although a December 2008 VA examination report notes a diagnosis of glaucoma, there is no evidence that the Veteran has been diagnosed with diabetic retinopathy.  There is no evidence that diabetic retinopathy exists.   

There have been identified no other complications of the Veteran's service-connected diabetes mellitus.

To the extent that the Veteran himself contends that he has various disabilities and that such disabilities are related to the service-connected diabetes mellitus, the Board observes that 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including excessive sweating and fatigue), has presented no probative clinical evidence that he currently has complications from his diabetes including hypertension, peripheral neuropathy, and erectile dysfunction which are of sufficient severity to warrant separate compensable disability ratings.  The Board finds that the Veteran as a lay person is not competent to opine that his complications associated with his diabetes mellitus are of such severity to warrant separate disability ratings.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to disabilities associated with his diabetes mellitus warranting separate disability ratings to be of little probative value.  See also 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  The Board has placed greater probative weight on the objective evidence of record which does not show neurological impairment, hypertension, or erectile dysfunction of such severity to warrant compensable evaluations.  

The Board must now ascertain whether a disability rating greater than 20 percent can be awarded for diabetes by applying the schedular criteria found in Diagnostic Code 7319.

As has been discussed in the law and regulations section above, in order for a 
40 percent disability rating to be awarded, the service-connected diabetes mellitus must require insulin, a restricted diet, and regulation of activities. These criteria are conjunctive; all three elements must be met.  See Melson and Johnson, both supra.

The evidence of record indicates that the Veteran requires the use of insulin on a daily basis as well as oral medication for treatment of his diabetes mellitus.  
See, e.g., the December 2009 VA examination report.  The evidence of record also indicates that the Veteran has been placed on a restrictive diet to control his diabetes mellitus.  See, e.g., a VA treatment record dated in June 2009.  

With respect to restriction of activity, the December 2009 VA examiner noted that the Veteran was not restricted in his ability to perform strenuous activities as a result of his diabetes mellitus.  Additionally, a June 2009 VA treatment record indicates that the Veteran was advised to lose weight.  Moreover, R.A., M.D., noted in a private treatment record dated in November 2006 that the Veteran was instructed to maintain a structured exercise regimen.  Further, the January 2006 VA examination report shows that the Veteran exercises to control his diabetes.  There is no competent and probative evidence to the contrary.  The evidence of record is thus absent for restriction of activity due to service-connected diabetes mellitus.  All of the criteria for the assignment of a 40 percent disability rating are not met; the higher rating may not be awarded. 

The Board further notes in passing that there is not even a hint of any pathology attributable to diabetes mellitus which would call for the assignment of even higher disability ratings (i.e. 60 percent and 100 percent).

The Board therefore finds that no basis exists for the assignment of a rating in excess of 20 percent for diabetes under Diagnostic Code 7913.

In Hart, supra, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  
In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no evidence to support a finding that the Veteran's diabetes mellitus, type II, was more or less severe during the appeal period.  Specifically, the December 2009, December 2008, and January 2006 VA examination reports document the Veteran's treatment of his diabetes mellitus with oral medication as well as insulin.  Further, the VA examination reports, as well as VA and private treatment records, show that throughout the appeal period the Veteran's activity has never been restricted due to service-connected diabetes.  As such, there is no basis for awarding the Veteran a disability rating other than the currently assigned 20 percent for any time from April 2005 to the present. 

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's diabetes mellitus, type II.  See Bagwell v. Brown, 
9 Vet. App. 157 (1966). Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required hospitalization as a result of his diabetes mellitus.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating for service-connected diabetes mellitus, type II, is denied.


REMAND

Service connection for Hyperhidrosis

As was described in the Introduction above, in August 2009 the RO denied the Veteran's claim of entitlement to service connection for hyperhidrosis, to include as secondary to service-connected diabetes mellitus, type II.  The Veteran has since expressed disagreement with that decision.  In particular, the Veteran stated to the RO in January 2010 that his appeal "should include hyperhidrosis as a contention."

In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the agency of original jurisdiction must issue a SOC as to the Veteran's claim of entitlement to hyperhidrosis, to include as secondary to service-connected diabetes mellitus.


TDIU

The Board observes that entitlement to TDIU was denied in an unappealed rating decision dated in August 2009.  

Subsequent to that decision, the Veteran indicated to the December 2009 VA examiner that he is unable to work due to his service-connected diabetes mellitus.  The issue of a total disability rating for compensation based on individual unemployability (TDIU) has therefore been raised again.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The U.S. Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  The Board adds that the adjudication of the Veteran's hyperhidrosis claim may also impact his TDIU claim.  In light of the foregoing, the matter should be remanded to the RO for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1. The RO should issue a VCAA notice letter which satisfies all VCAA notice obligations with regard to the issue of entitlement to TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and any other applicable legal precedent.

This notice letter should specifically apprise the Veteran of the evidence and information necessary to substantiate his claim for TDIU.  Also, the RO should inform the Veteran of the division of responsibility between him and VA in producing or obtaining that evidence or information.  The letter should include an explanation as to the information or evidence needed to establish a disability rating and an effective date in the event of award of the benefit sought, as outlined by the Court in Dingess/Hartman.

2. The Veteran should be scheduled for an appropriate VA examination to determine whether his service-connected disabilities prevent him from securing and following substantially gainful occupation.

All indicated tests and studies are to be performed. Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  
 
3. Thereafter, the claim for TDIU must be adjudicated by the RO.  Notice of the determination, and his appellate rights, should be provided to the Veteran and his representative.

4. The RO should issue a SOC pertaining to the issue of entitlement to service connection for hyperhidrosis, to include as secondary to service-connected diabetes mellitus, type II.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran files a timely substantive appeal, the case must be returned to the Board for further appellate consideration.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


